Citation Nr: 1236590	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent, prior to August 20, 2010.

2.  Entitlement to an effective date earlier than August 29, 2006, for the grant of service connection for coronary artery disease (CAD), status-post bypass surgery.

3.  Entitlement to an effective date earlier than August 29, 2006, for the grant of service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for the disabilities on appeal.  The effective date for each grant of service connection was August 29, 2006.  

During the pendency of the appeal, a September 2009 rating decision assigned a 50 percent evaluation for the Veteran's PTSD, effective August 29, 2006.  A January 2011 rating decision assigned a 100 percent evaluation for the Veteran's PTSD, effective August 20, 2010.  

In February 2012, the Board received correspondence from a service organization other than the National Association of County Veterans Service Officers stating that the Veteran wished to withdraw all of his claims.  Correspondence dated in September 2012 to the National Association of County Veterans Service Officers, asking whether the Veteran wished to continue with his appeal, was returned undelivered.  As the Board has not received any correspondence from the Veteran or his accredited representative withdrawing any issue on appeal, the Board will continue developing the Veteran's claims.  

The RO in St. Petersburg, Florida, has jurisdiction of the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The claims file contains an April 2008 private mental health evaluation which relates that the Veteran was receiving group therapy and pharmacotherapy at VA.  The Veteran's claims file does not include any corresponding VA treatment records.  

In addition, the VA treatment records that are in the claims file appear incomplete.  A selection of records printed on June 12, 2007, from VISTA.EAST-ORANGE.MED.VA.GOV begins with page 66.  The previous 65 pages of records are not in the claims file.  A selection of records printed on January 2, 2009, from VISTA.EAST-ORANGE.MED.VA.GOV begins with page 138.  The previous 137 pages of records are not in the claims file.

The Veteran's Virtual VA eFolder contains no VA medical records.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA medical records that have not already been obtained, to include all treatment records dated on and prior to January 2, 2009, from the East Orange VA Medical Center.  

2.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


